DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 03/19/2021. Claims 1-18 and 20-24 are currently pending with claim 19 cancelled.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks, filed 03/19/2021, with respect to claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn.

Allowable Subject Matter
Claims 1-18 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1, the prior art of record, either singularly or in combination with, fails to disclose or teach the coupling pockets and the lateral walls of the coupling pockets are 
For contrast, Biondi discloses three coupling pockets with lateral walls wherein the supporting body maintains the coupling pockets at a fixed distance from one another.
Claim 17, the prior art of record, either singularly or in combination with, fails to disclose or teach a method step wherein, at the first feeding station, a first group of tobacco articles is feed into a first coupling pocket, moving the first coupling out from the first feeding station and subsequently, in the first feeding station, a second group of tobacco articles is feed into a second coupling pocket, moving the second coupling out from the first feeding station.
For contrast, Biondi discloses a coupling wheel with a first and second coupling pocket which are displaced relative to one another during the rotation of the coupling wheel and the products are expelled from the coupling pockets side by side and simultaneously from coupling pockets, however, Biondi loads the products into the coupling pockets at the same time with all the coupling pockets in the transfer station at the same time, as shown in Fig. 2
Claim 20, the prior art of record, either singularly or in combination with, fails to disclose or teach a support body supporting two coupling pockets which has rotation axis parallel to coupling wheel axis and the support body is rotates about that axis relative to the coupling wheel. 

Claim 21, the prior art of record, either singularly or in combination with, fails to disclose or teach that each coupling pocket having two lateral walls, wherein each lateral wall is hinged to an axis and the lateral walls can rotate about that axis between an open or closed position.
For contrast, the prior art of record discloses a plurality of coupling pockets with lateral walls, wherein the coupling pockets are mounted on a rotating body and each coupling pocket is mounted on its own rotation axis to allow the coupling pockets to displace relative to each other and the rotating body. 
Claim 22, the prior art of record, either singularly or in combination with, fails to disclose or teach a feeding wheel, having a rotation axis, supports two feeding pockets which are hinge to a rotation axis, which is parallel to the feeding wheel rotational axis.
For contrast, the prior art of record discloses a plurality of coupling pockets with lateral walls, wherein the coupling pockets are mounted on a rotating body and each coupling pocket is mounted on its own rotation axis to allow the coupling pockets to displace relative to each other and the rotating body. 
Claim 23, the prior art of record, either singularly or in combination with, fails to disclose or teach a second feeding station have feeding an insert to the coupling pockets at different time intervals.

Claim 24, the prior art of record, either singularly or in combination with, fails to disclose or teach a wrapping unit which wraps the two groups of tobacco articles in a single blank as the tobacco articles released from the release station.
For contrast, the prior art of record teaches wrapping two groups of tobacco articles in a single blank, but fails to teach the wrapping process being conducted at the claimed release station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/28/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731